         Case 1:18-cr-00032-DLF Document 146 Filed 07/05/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA
                                             Crim. No. 18-CR-32-2 (DLF)
               v.
                                             FILED UNDER SEAL
 CONCORD MANAGEMENT AND
 CONSULTING LLC,

                Defendant.



           GOVERNMENT’S MOTION FOR LEAVE TO FILE UNDER SEAL

       The United States of America respectfully moves for leave to file under seal the enclosed

Bill of Particulars. As this pleading names unindicted co-conspirators many months before an

anticipated trial date in this matter, the government asks that the Court exercise its inherent

power to seal court filings when appropriate. See United States v. Hubbard, 650 F.2d 293, 315-

16 (D.C. Cir. 1980) (citing Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978)).



                                       Respectfully submitted,


JOHN C. DEMERS                                                JESSIE K. LIU
Assistant Attorney General for National Security              United States Attorney

By:      /s/                                                  By:      /s/
Heather N. Alpino                                             Jonathan Kravis
U.S. Department of Justice                                    Deborah Curtis
National Security Division                                    Kathryn Rakoczy
950 Pennsylvania Ave. NW                                      555 Fourth Street NW
Washington, D.C. 20530                                        Washington, D.C. 20530
Telephone: (202) 514-2000                                     Telephone: (202) 252-6886




                                                  1
         Case 1:18-cr-00032-DLF Document 146 Filed 07/05/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 5, 2019, I caused a copy of the foregoing motion to seal to be

transmitted to Katherine Seikaly and Eric Dubelier, counsel of record for Concord Management

and Consulting LLC, via email.

                                                            By:       /s/
                                                            Kathryn Rakoczy
                                                            Assistant United States Attorney
                                                            555 Fourth Street NW
                                                            Washington D.C. 20530




                                                2
